1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11       VALERIE C.,                                     Case No. 5:17-cv-02209-GJS
12                    Plaintiff
                                                          MEMORANDUM OPINION AND
13             v.                                         ORDER
14       NANCY A. BERRYHILL, Acting
         Commissioner of Social Security,
15
                      Defendant.
16
17                                 I.    PROCEDURAL HISTORY
18           Plaintiff1 filed a complaint seeking review of Defendant Commissioner of
19   Social Security’s (“Commissioner”) denial of her application for Supplemental
20   Security Income (“SSI”). The parties filed consents to proceed before the
21   undersigned United States Magistrate Judge [Dkts. 11, 12] and briefs addressing
22   disputed issues in the case [Dkt. 16 (“Pltf.’s Br.”), Dkt. 23 (“Def.’s Br.”), and Dkt.
23   24 (“Pltf.’s Reply)]. The Court has taken the parties’ briefing under submission
24   without oral argument. For the reasons discussed below, the Court finds that this
25   matter should be affirmed.
26
     1
27           Plaintiff’s name has been partially redacted in compliance with Fed. R. Civ. P. 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case Management of the
28   Judicial Conference of the United States.
1                II.   ADMINISTRATIVE DECISION UNDER REVIEW
2          On October 31, 2013, Plaintiff filed an application for SSI, alleging that she
3    became disabled as of March 31, 2013. [Dkt. 15, Administrative Record (“AR”) 26,
4    222.] The Commissioner denied her initial claim for benefits on May 22, 2014.
5    [AR 23; 101, 108.] On May 24, 2016, a hearing was held before Administrative
6    Law Judge (“ALJ”) Joseph P. Lisiecki. [AR 47-64.] On July 8, 2016, the ALJ
7    issued a decision denying Plaintiff’s request for benefits. [AR 26-38.] Plaintiff
8    requested review from the Appeals Council, which denied review on August 25,
9    2017. [AR 1-5.]
10         Applying the five-step sequential evaluation process, the ALJ found that
11   Plaintiff was not disabled. See 20 C.F.R. §§ 416.920(b)-(g)(1). At step one, the
12   ALJ concluded that Plaintiff has not engaged in substantial gainful activity since
13   October 21, 2013, the application date. [AR 28 (citing 20 C.F.R. § 416.971).] At
14   step two, the ALJ found that Plaintiff suffered from the following severe
15   impairments: chronic obstructive pulmonary disease (COPD), lumbar degenerative
16   disc disease; hepatitis c; adjustment disorder with mixed anxiety and depressed
17   mood; and polysubstance dependence. [Id. (citing 20 C.F.R. § 416.920(c)).] Next,
18   the ALJ determined that Plaintiff did not have an impairment or combination of
19   impairments that meets or medically equals the severity of one of the listed
20   impairments. [AR 29 (citing 20 C.F.R. Part 404, Subpart P, Appendix 1; 20 C.F.R.
21   §§ 416.920(d), 416.925, and 416.926.]
22         The ALJ found that Plaintiff had the following residual functional capacity
23   (RFC) to:
          Occasionally lift and/or carry 20 pounds; frequently lift and/or carry 10
24
          pounds; stand and/or walk for 6 hours in an 8-hour workday; sit for 6
25        hours in an 8-hour workday; occasionally perform posturals except
26        never climb ladders, ropes, or scaffolds; no unprotected heights or
          dangerous machinery; no concentrated exposure to fumes, odors, dusts,
27        gases, pulmonary irritants, extreme temperatures hot or cold, or
28        vibration; simple repetitive tasks, object-oriented so no work with the

                                               2
              general public; occasional interaction with coworkers and supervisors;
1
              and not responsible for safety related operations.
2
3    [AR 30.] Applying this RFC, the ALJ found that Plaintiff had no past relevant
4    work, but she could perform other work as a mail sorter (DOT 209.687-026) or a
5    swatch clerk (DOT 222.587-050), and, thus, is not disabled. [AR 37.]
6                              III.   GOVERNING STANDARD
7             Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
8    determine if: (1) the Commissioner’s findings are supported by substantial evidence;
9    and (2) the Commissioner used correct legal standards. See Carmickle v. Comm’r
10   Soc. Sec. Admin., 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue, 499 F.3d
11   1071, 1074 (9th Cir. 2007). Substantial evidence is “such relevant evidence as a
12   reasonable mind might accept as adequate to support a conclusion.” Richardson v.
13   Perales, 402 U.S. 389, 401 (1971) (internal citation and quotations omitted); see
14   also Hoopai, 499 F.3d at 1074. The Court will uphold the Commissioner’s decision
15   when the evidence is susceptible to more than one rational interpretation. Burch v.
16   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). However, the Court may review only
17   the reasons stated by the ALJ in his decision “and may not affirm the ALJ on a
18   ground upon which he did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.
19   2007).
20                                     IV.    DISCUSSION
21   1.       Plaintiff’s Mental RFC Determination
22         In her opening brief, Plaintiff asserts that the ALJ’s mental RFC determination is
23   flawed because (1) the ALJ implicitly rejected Dr. Bagner’s psychiatric consultative
24   opinion that Plaintiff is “limited in her ability to deal with work pressure in a usual
25   work setting” and (2) the ALJ failed to adequately account for her moderate
26   limitations in concentration, persistence, or pace. The Court addresses each claim in
27   turn.
28   ///
                                                  3
1          A.     The ALJ’s Assessment of Dr. Bagner’s Examining Opinion
2          Plaintiff first argues that the ALJ failed to accommodate Dr. Bagner’s
3    assessment that she is moderately limited in her ability to respond to work pressure
4    in a routine work setting. As to Dr. Bagner’s opinion, the ALJ stated:
5
           Ernest Bagner III, M.D., the psychiatric consultative examiner,
6
           concluded that the claimant’s ability to follow simple, oral, and written
7          instructions was not limited. Her ability to follow detailed instructions
8          was mildly limited. Her ability to interact appropriately with the
           public, coworkers, and supervisors was mildly limited. Her ability to
9          comply with job rules, such as safety and attendance was not limited.
10         Her ability to respond to changes in a routine work setting was mildly
           limited. Her ability to respond to work pressure in a usual work setting
11         was moderately limited. Her daily activities were mildly limited.
12         Although not inconsistent with the evidence, giving the claimant all
           reasonable consideration, the undersigned gives less weight to these
13         opinions and adopts a more restrictive residual functional capacity
14         above.

15         [AR 35.]
16   Plaintiff contends that although the ALJ found that Dr. Bagner’s opinion was
17   consistent with the evidence, the ALJ implicitly rejected Dr. Bagner’s findings, in
18   part, without adequate explanation. The Commissioner responds that the ALJ did
19   not reject Dr. Bagner’s findings, but rather accommodated Plaintiff’s difficulties
20   with work pressure by including limitations on task complexity and social
21   interaction in Plaintiff’s RFC.
22         Plaintiff’s argument that the ALJ erred by silently rejecting some of Dr.
23   Bagner’s specific limitations is unpersuasive. An ALJ may synthesize and translate
24   assessed limitations into an RFC assessment without repeating each functional
25   limitation verbatim in the RFC assessment. Stubbs-Danielson v. Astrue, 539 F.3d
26   1169, 1173-74 (9th Cir. 2008); see also 20 C.F.R. § 404.1545 (defining RFC as “the
27   most you can still do despite your limitations”). Here, the ALJ restricted Plaintiff to
28   simple repetitive tasks without rejecting any specific limitations opined by Dr.
                                                4
1    Bagner. Instead, the ALJ assessed greater limitations than those found by Dr.
2    Bagner when formulating Plaintiff’s RFC. By assessing more restrictions than Dr.
3    Bagner, the rational inference is that the ALJ in this case intended to adopt all of the
4    moderate limitations in mental functioning opined by Dr. Bagner— including
5    limitations in responding to work pressure—by generally finding that Plaintiff can
6    perform simple repetitive work with limited interaction and responsibilities. See
7    Stubbs-Danielson, 539 F.3d at 1174-76 (the court may presume from a general
8    finding of simple routine work that all moderate limitations are included in that
9    finding).
10         This presumption is supported by substantial evidence in the record cited by
11   the ALJ when formulating Plaintiff’s mental RFC. As Dr. Bagner’s report reflects,
12   Plaintiff is not taking any psychiatric medications and she has not sought any
13   outpatient psychiatric treatment for over 10 years. [AR 555.] During her
14   examination with Dr. Bagner, Plaintiff presented with a depressed mood, but as the
15   ALJ noted, her mental status examination findings “were generally unremarkable.”
16   [AR 36, 554-558.] Dr. Bagner further assessed a GAF score of 65, suggesting that
17   Plaintiff was “generally functioning pretty well.” See DSM-IV-TR. Additionally,
18   the State agency reviewing physicians found that Plaintiff did not have a severe
19   mental impairment and she had no more than mild limitations in the four broad
20   functional areas of mental impairment. [AR 91]; see also Thomas v. Barnhart, 278
21   F.3d 947, 957 (9th Cir. 2002) (“The opinions of non-treating or non-examining
22   physicians may also serve as substantial evidence when the opinions are consistent
23   with independent clinical findings or other evidence in the record.”). Accordingly,
24   the Court concludes that the ALJ’s finding that Plaintiff could perform a range of
25   simple repetitive work encompasses Dr. Bagner’s concern about Plaintiff’s ability to
26   respond to work pressure.
27   ///
28   ///
                                                5
1          B.     Moderate Limitations in Concentration, Persistence, or Pace
2          Next, Plaintiff argues that the ALJ erred by failing to account for her
3    moderate limitations in concentration, persistence or pace when formulating her
4    mental RFC. Plaintiff cites Brink v. Comm’r of Soc. Sec. Admin., 343 Fed. Appx.
5    211 (9th Cir. 2009), for support. See id. The Commissioner, relying on Stubbs-
6    Danielson, responds that the ALJ’s RFC determination limiting Plaintiff to “simple,
7    repetitive, object-oriented tasks; no work with the general public; only occasional
8    interaction with coworkers and supervisors; and no responsibility for safety-related
9    operations” adequately encompassed Plaintiff’s moderate limitations in
10   concentration, persistence, or pace.
11         As recently noted in Juanita S. v. Berryhill, the distinction between the Ninth
12   Circuit’s decision in Stubbs-Danielson and Brink is “well -worn track.” 2018 U.S.
13   Dist. LEXIS 163468, at *6 (C.D. Cal. Sep. 24, 2018). In Stubbs-Danielson, the
14   circuit court concluded that moderate pace limitations may translate into a “simple
15   task” RFC without additional conditions. Stubbs-Danielson, 539 F.3d at 1173-74.
16   That is, an ALJ can “account[ ] for [a claimant’s] moderate functional limitations in
17   the residual functional capacity” with a simple work limit. Mitchell v. Colvin, 642
18   F. App’x 731, 733 (9th Cir. 2016); see also Duran v. Berryhill, No. CV 16-7416
19   JPR, 2017 U.S. Dist. LEXIS 91707, 2017 WL 2588069 at * 8 (C.D. Cal. 2017)
20   (claimant’s moderate impairments were properly translated by the ALJ into an RFC
21   for “‘simple, repetitive tasks’ with limitations on fast-paced work, teamwork, and
22   contact with the public, coworkers, and supervisors”).
23         On the other hand, a simple work RFC may not adequately address a
24   claimant’s personal situation. When an ALJ finds that a claimant has a moderate
25   limitation in maintaining concentration, persistence, and pace, merely limiting the
26   claimant’s potential work to “simple, repetitive work” without including other
27   limitations can be error. Brink, 343 F. App’x. 211, 212 (9th Cir. 2009) (“The
28   Commissioner’s contention that the phrase ‘simple, repetitive work’ encompasses
                                               6
1    difficulties with concentration, persistence, or pace is not persuasive.”); Lubin v.
2    Comm’r of Soc. Sec. Admin., 507 F.App’x 709, 712 (9th Cir. 2013) (“Although the
3    ALJ found that [the claimant] suffered moderate difficulties in maintaining
4    concentration, persistence, or pace, the ALJ erred by not including this limitation in
5    the residual functional capacity determination or in the hypothetical question to the
6    vocational expert.”).
7          Following Brink, recent unpublished Ninth Circuit cases have declined to cite
8    Brink and rely instead on Stubbs-Danielson to find that “simple task” hypotheticals
9    can encompass concentration, persistence, and pace limitations. In Israel v. Astrue,
10   494 Fed. App’x 794 (9th Cir. 2012), the Ninth Circuit found that an ALJ’s RFC
11   limitation to “simple tasks” adequately captured moderate limitations in
12   concentration, persistence, or pace. In Sabin v. Astrue, 337 Fed. App’x 617 (9th Cir.
13   2009), the Ninth Circuit determined that an ALJ’s RFC formulation for “simple and
14   repetitive tasks on a consistent basis” was consistent with the claimant’s moderate
15   difficulties in concentration, persistence, or pace, where the plaintiff could complete
16   serial ones, follow a three-step command, and do her own cooking, cleaning,
17   laundry, shopping, and bills. Id. at 621.
18         Here, the ALJ imposed a simple, repetitive work RFC with additional
19   conditions regarding interaction with supervisors and coworkers and no
20   responsibility for safety related work. These limitations are entirely consistent with
21   the medical evidence despite the ALJ’s finding that Plaintiff is moderately limited in
22   her concentration, persistence, and pace. In formulating Plaintiff’s RFC, the ALJ
23   rejected evidence from Plaintiff’s treating psychiatrist that “Plaintiff has an extreme
24   limitation in her ability to perform at a consistent pace.” [AR 36]. The ALJ rejected
25   that treating physician’s opinion because it was inconsistent with the “generally
26   unremarkable mental status examinations” conducted by Dr. Bagner who found that
27   Plaintiff’s ability to follow simple, oral and written instructions was not limited and
28
                                                 7
1    Plaintiff’s ability to follow detailed instruction was only mildly limited. [AR 36,
2    557.]
3            Moreover, immediately after opining that Plaintiff is moderately limited in
4    her concentration, persistence, or pace, the ALJ permissibly questioned Plaintiff’s
5    complaints regarding her ability to concentrate. [AR 29.] The ALJ noted that
6    “Plaintiff alleged that she has difficulty concentrating. However, “[Plaintiff had]
7    enough concentration to perform household chores and read. Moreover, the
8    undersigned observed the claimant throughout the hearing. During the time when
9    the claimant was being questioned, the claimant appeared to understand and process
10   the questions without difficulty as she responded to the questions appropriately and
11   without delay. The claimant paid attention throughout the hearing.” [AR 29.] This
12   was an appropriate consideration.
13           Although the Ninth Circuit has disapproved of so called “sit and squirm,”
14   jurisprudence, the inclusion of the ALJ’s observations does not render the decision
15   improper. See Perminter v. Heckler, 765 F.2d 870, 872 (9th Cir. 1985) (“The ALJ’s
16   reliance on his personal observations at the hearing has been condemned as ‘sit and
17   squirm’ jurisprudence”); but see Verduzco v. Apfel, 188 F.3d 1087, 1090 (9th Cir.
18   1999) (although Ninth Circuit has disapproved of so-called “sit and squirm”
19   jurisprudence, the inclusion of the ALJ’s observations does not render the decision
20   improper; ALJ did not comment on fact that claimant failed to manifest symptoms
21   of pain at the hearing, but rather on the claimant’s symptoms that were inconsistent
22   with the medical record and with other behavior exhibited at the hearing). Here, the
23   ALJ’s observation of Plaintiff’s ability to concentrate and to answer questions
24   during the hearing is one more piece of evidence supporting the weight of the
25   medical evidence from the examining and reviewing physicians that Plaintiff can
26   perform simple, repetitive work despite her moderate impairments in concentration,
27   persistence, or pace.
28   ///
                                                8
1           Given the ALJ’s observations, the ultimate RFC finding, and the recent
2    authority, the Court concludes that the ALJ’s RFC adequately captured Plaintiff’s
3    moderate limitations related to concentration, persistence, and pace. See Stubbs-
4    Danielson, 539 F.3d at 1174 (“[A]n ALJ’s assessment of a claimant adequately
5    captures restrictions related to concentration, persistence, or pace where the
6    assessment is consistent with restrictions identified in the medical testimony.”); see
7    also Turner v. Berryhill, 705 F. App’x 495, 498 (9th Cir. 2017) (A hypothetical
8    question posed by a VE need not “separately mention[ ] [a claimant’s] moderate
9    difficulties in concentration, persistence, or pace” where the question limits the
10   claimant to performing simple, routine tasks.); Kehm v. Berryhill, No. 2:16–cv–
11   01918 AC, 2018 WL 1392887, at *6 (E.D. Cal. Mar. 20, 2018) (“To the extent
12   plaintiff argues that the ALJ’s hypothetical to the VE was incomplete because it did
13   not specifically include a limitation on concentration, persistence, or pace, such an
14   argument is inconsistent with the rule in the Ninth Circuit.”) (citing Hoopai v.
15   Astrue, 499 F.3d 1071, 1077 (9th Cir. 2007; Allain v. Astrue, No. CV 09–00810–
16   MLG, 2009 WL 3514424, at *2 (C.D. Cal. Oct. 27, 2009) (holding that the ALJ
17   properly translated moderate difficulties in concentration, persistence, or pace at
18   Step Three into questions to the VE by limiting the claimant to work involving
19   “simple, routine tasks”). On this record, Plaintiff has failed to demonstrate that the
20   ALJ failed to adequately translate her moderate limitations in concentration,
21   persistence, or pace when formulating her RFC. Remand is therefore not required.
22         B.     Plaintiff’s Physical RFC Determination
23         In her second issue, Plaintiff argues that the ALJ failed to properly assess her
24   physical RFC. Specifically, Plaintiff contends that the ALJ “discounted every single
25   medical opinion outright and [instead] based the RFC on his own opinion evidence
26   of record.” (Dkt. 16 at 16). The Commissioner responds that the ALJ did not
27   broadly reject all of the medical evidence. Rather, the ALJ largely adopted the
28   opinions of the internal consultative examiner and the state agency reviewing
                                                9
1    physicians, but ultimately adopted greater functional restrictions than those found by
2    the examining and reviewing physicians. (Dkt. 23 at 5-8).
3          Here, the ALJ provided a detailed review of the medical evidence, including
4    the opinions of the two State agency reviewing physicians and the two consultative
5    examining physicians, all who opined Plaintiff could perform a range of medium or
6    light work. [AR 35-36,74-75, 93-94, 512, 551, 626-627.] In weighing the evidence,
7    the first ALJ rejected the treating opinion of Dr. Sik Tjan as inconsistent with the
8    record. Dr. Tjan opined that Plaintiff can only stand and walk for 1 hour in an 8-
9    hour workday and she is unable to work because of her condition. [AR 35, 512.]
10   The ALJ declined to credit Dr. Tjan’s opinion because it was inconsistent “with the
11   record as a whole, specifically the generally unremarkable physical examinations
12   and minor MRI/x-ray findings.” [AR 36.] The ALJ then largely adopted Dr.
13   Karamlou’s examining opinion who assessed that Plaintiff could perform light
14   work. [AR 35, 551.] The ALJ further noted that examining orthopedist Vicente R.
15   Bernabe found that Plaintiff could perform a range of medium work, and the State
16   agency medical consultants opined that Plaintiff could perform restricted ranges of
17   light work. [AR 35-36, 74-75, 93-94, 551, 670-71.] In light of this evidence, the
18   ALJ gave Plaintiff the benefit of the doubt and fashioned a more-restrictive, limited
19   range-of-light-work RFC than opined by the agency and examining physicians. [AR
20   30.] Thus, contrary to Plaintiff’s assertion, the RFC was not merely the ALJ’s own
21   opinion but was based on the majority of medical opinions concluding that Plaintiff
22   could perform work.
23         Further, Plaintiff fails to show that any other credited opinion supports a
24   finding for a more restrictive RFC than fashioned by the ALJ. See Matthews v.
25   Shalala, 10 F.3d 678, 680 (9th Cir. 1993) (substantial evidence supported finding
26   claimant, although impaired, was not disabled and could perform a range of medium
27   work because “[n]one of the doctors who examined [claimant] expressed the
28   opinion that he was totally disabled”). Because Plaintiff does not challenge the
                                               10
1    ALJ’s treatment of the treating physician evidence and the ALJ’s final RFC
2    determination is more limited than the physical functionality opinions of all of the
3    other examining and reviewing physicians, Plaintiff cannot show harm by the ALJ’s
4    weighing of their opinions. See Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (“the
5    burden of showing that an error is harmful normally falls upon the party attacking
6    the agency’s determination”).
7          Finally, it is well established that the RFC determination is not a medical
8    opinion, but a legal decision that is expressly reserved for the Commissioner. See
9    20 C.F.R. §§ 416.927(d)(2) (RFC is not a medical opinion and is a decision reserved
10   for the Commissioner), 416.946(c) (identifying the ALJ as responsible for
11   determining RFC); Lynch Guzman v. Astrue, 365 F. App’x 869, 870 (9th Cir. 2010)
12   (a claimant’s RFC “is an administrative finding reserved to the Commissioner”);
13   Vertigan v. Halter, 260 F.3d 1044, 1049 (9th Cir. 2001) (“It is clear that it is the
14   responsibility of the ALJ, not the claimant’s physician, to determine [RFC].”).
15         Contrary to Plaintiff’s argument, the ALJ’s physical RFC determination was
16   supported by substantial evidence demonstrating that Plaintiff could perform a
17   restricted range of light work and therefore remand is not warranted on this basis.
18                                    V.    CONCLUSION
19      For all of the foregoing reasons, IT IS ORDERED that:
20      (1) the decision of the Commissioner is AFFIRMED and this action is
21         DISMISSED WITH PREJUDICE; and
22      (2) Judgment be entered in favor of the Commissioner.
23
24      IT IS SO ORDERED.
25
26   DATED: February 5, 2019                 __________________________________
                                             GAIL J. STANDISH
27                                           UNITED STATES MAGISTRATE JUDGE
28
                                                11
